DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections
Applicant’s arguments, see amended claims and remarks, filed 4/13/22, with respect to the objection to claim 5 have been fully considered and are persuasive.  The objection to claim 5 has been withdrawn. 

35 USC 102
Applicant's arguments filed 4/13/22 have been fully considered but they are not persuasive.
Applicant argues that “Zhang specifically states that new, additional image are sampled and analyzed based on the extracted axes” in at least paragraph [0036] of Zhang. Remarks, P.6. 
First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., no new, additional images are sampled and analyzed based on the extracted axes) are not recited in the rejected claim(s).  The citation from claim 1, lines 8-11 do not recite the exclusion of additional localizer images in performing the re-orientation and second landmarking steps. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Instead the claim requires only that re-orientation is applied to the original localizer image and the second landmarking step is applied to the re-oriented original localizer image. This does not exclude the use of additional localizer images to inform the re-orientation so long as the re-orientation is applied to the original localizer image and the subsequent second landmarking step is applied to the re-oriented original localizer image. 
Second, applicant’s argument is incorrect and unsupported by the record. The Zhang reference and the citation from paragraph [0036] thereof does not state that “new, additional images are sampled and analyzed based on the extracted axes” as asserted by the applicant. The Zhang reference utilizes only the originally acquired 3D localizer and does not acquire additional localizers in performing the steps of identifying the mid-saggital plane (MSP) on a coronal and a transverse image of the original 3D localizer, calculating the 3D MSP of the original 3D localizer, re-sampling the original 3D localizer based on the 3D MSP to obtain an MSP image (a re-orientation of the localizer image to the MSP) of the original 3D localizer, detecting bony structures on the MSP image of the original 3D localizer, calculating a transformation matrix between the original 3D localizer coordinates and a standard coordinate system defined by anatomical landmarks, and generating and outputting geometry patterns for diagnostic scan planning from the transformation matrix of the original 3D localizer. Thus, Zhang teaches applicant’s asserted claim feature of performing re-orientation on the original localizer image and performing a second landmarking step on the re-oriented original localizer image. Applicant is advised to review at least paragraphs [0008], [0014],  [0020], and [0036]-[0058] and Figure 3 of Zhang to understand the image processing and mathematical operations performed on the original 3D localizer image including the use of a coronal and a transverse image from the original 3D localizer to calculate the 3D MSP and the MSP image being a re-orientation of the original 3D localizer image based on the 3D MSP. 
Applicant additionally argues that “multiple localizer image acquisition, such as taught by Zhang, is described as a problem with the prior art to the present application in the background at [0006].” Remarks, P.6. As discussed above, not only does applicant’s claim 1 not exclude “multiple localizer image acquisition,” but also Zhang does not teach multiple localizer image acquisition. Thus, this argument is moot.
Applicant additionally argues that “Zhang is cited (and incorporated by reference) at [0026]. Thus, the present application is intended as an improvement over art such as Zhang.” Remarks, P.7. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Further, not only is this a mere conclusory statement by counsel, but also [0026] does not disclose any improvement over Zhang, but rather states that automatic landmarking such as that disclosed in Zhang may be utilized by the present invention. Thus, [0026] does not evidence that the present invention is an improvement over Zhang let alone patentably distinguish between the disclosure of Zhang and the present invention. Moreover, as discussed above, Zhang does not teach multiple localizer image acquisition as asserted by the applicant, thus, [0006] does not evidence an improvement over Zhang. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 10-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (U.S. Pub. No. 2009/0093706), hereinafter “Zhang.”

Regarding claim 1, Zhang discloses a method to automatically align magnetic resonance (MR) scans for diagnostic scan planning (“The automatic brain alignment algorithm starts with a dedicated three-dimensional (3D) localizer (110)… output for the diagnostic scan planning (160).” Zhang, [0036]);
acquiring a three-dimensional (3D) localizer image of an anatomical object (“a dedicated three-dimensional (3D) localizer (110). From the 3D localizer, a coronal and a transverse image are selected to identify the mid-sagittal plane (MSP) and the 3D MSP is calculated from the MSP detection results on the selected coronal and transverse images (120)” Zhang, [0036]); 
identifying one or more initial landmarks in the 3D localizer image using a landmarking engine (“From the 3D localizer, a coronal and a transverse image are selected to identify the mid-sagittal plane (MSP) and the 3D MSP is calculated from the MSP detection results on the selected coronal and transverse images (120)” Zhang, [0036], see also [0040]-[0050]); 
identifying one or more main axes associated with the anatomical object based on the one or more initial landmarks (“From the 3D localizer, a coronal and a transverse image are selected to identify the mid-sagittal plane (MSP) and the 3D MSP is calculated from the MSP detection results on the selected coronal and transverse images (120).” Zhang, [0036], see also [0040]-[0050]);
re-orienting the 3D localizer image to a standard viewing position of the anatomical object based on the identified one or more main axes to yield a re-oriented 3D localizer image (“From the 3D localizer, a coronal and a transverse image are selected to identify the mid-sagittal plane (MSP) and the 3D MSP is calculated from the MSP detection results on the selected coronal and transverse images (120). Then the original 3D localizer volume is re-sampled based on the orientation of the MSP to obtain an image with MSP anatomy (130). On the MSP image, two bony structures, the crista galli (CG) and tip of the occipital bone (TOB), are detected by an active shape model (ASM) and a method using directional flow guided by a priori knowledge (140). Finally, a transformation matrix is calculated to transform the localizer coordinates to a standard coordinate system that is defined by anatomical landmarks (150), and the geometry parameters are output for the diagnostic scan planning (160).” Zhang, [0036]; “The DICOM coordinate system, which is commonly used for medical imaging, is defined as shown in FIG. 6. However, the DICOM standard is vague on the precise definition of axis orientation and origin location. We thus further define a standardized coordinate system (XS, YS, ZS) with respect to anatomical landmarks. Our standardized coordinate system is defined so that the equation for MSP is XS=0. This definition means that the MSP is the YSZS plane in the standardized coordinate system.” Zhang, [0061]); 
applying the landmarking engine to the re-oriented 3D localizer image to yield one or more updated landmarks (“Then the original 3D localizer volume is re-sampled based on the orientation of the MSP to obtain an image with MSP anatomy (130)... On the MSP image, two bony structures, the crista galli (CG) and tip of the occipital bone (TOB), are detected by an active shape model (ASM) and a method using directional flow guided by a priori knowledge (140)” Zhang, [0036], see also [0051]-[0058]); and 
computing a plurality of reference points for performing an MR scan based on the one or more updated landmarks (“Finally, a transformation matrix is calculated to transform the localizer coordinates to a standard coordinate system that is defined by anatomical landmarks (150), and the geometry parameters are output for the diagnostic scan planning (160).” Zhang, [0036], see also [0059]-[0087]).

Regarding claim 10, Zhang discloses a steering engine is used to automatically (a) identify the main axis associated with the anatomical object and (b) re-orient the 3D localizer image to yield a re-oriented 3D localizer image based on the main axis (“a system to automatically align MR brain scans for diagnostic scan planning, comprises: a memory device for storing a program; a processor in communication with the memory device, the processor operative with the program to: acquire a 3D localizer image of a patient; select a 2D coronal view and a 2D transverse view from the localizer image; identify an MSP line in each of the coronal and transverse views and calculate a 3D MSP based on the MSP lines; reconstruct the localizer image based on an equation for the 3D MSP to obtain an image of the MSP of the patient's brain.” Zhang, [0014]; see also [0036], see also [0040]-[0050]). 

	Regarding claim 11, Zhang discloses obtaining a scan plan for the anatomical object based on the plurality of reference points (“[t]he scan plan for the patient is obtained by multiplying the transformation matrix by a standard slice package.” Zhang, [0012]; “using the transformation matrix to obtain a scan plan for the patient” [0014]; “Finally, a transformation matrix is calculated to transform the localizer coordinates to a standard coordinate system that is defined by anatomical landmarks (150), and the geometry parameters are output for the diagnostic scan planning (160).” Zhang, [0036], see also [0059]-[0087]).

	Regarding claim 12, Zhang discloses the scan plan for the anatomical object is obtained by:
calculating a transformation matrix based on the plurality of reference points (“Finally, a transformation matrix is calculated to transform the localizer coordinates to a standard coordinate system that is defined by anatomical landmarks (150), and the geometry parameters are output for the diagnostic scan planning (160).” Zhang, [0036]; see also [0059]-[0087]), and
multiplying the transformation matrix by a standard slice package to yield the scan plan (“[t]he scan plan for the patient is obtained by multiplying the transformation matrix by a standard slice package.” Zhang, [0012]).
	
Regarding claim 13, Zhang discloses the standard slice package comprises a set of image slices with geometry descriptions to be acquired of the anatomical object in a standard coordinate system (“[t]he standard slice package includes a set of image slices with geometry descriptions to be acquired from the patient in a standard coordinate system.” Zhang, [0012]).

	Regarding claim 14, Zhang discloses executing the scan plan for the anatomical object using an imaging device (“The processor is further operative with the program to execute the scan plan for the patient.” [0019]; “The acquisition device 805 may be an MR scanner” [0091]).

	Regarding claim 15, Zhang discloses an article of manufacture for automatically aligning MR scans for diagnostic scan planning, the article of manufacture comprising a computer-readable, non-transitory medium holding computer-executable instructions for performing a method (“a computer readable medium tangibly embodying a program of instructions executable by a processor to perform method steps to automatically align MR brain scans for diagnostic scan planning” [0020]):
identifying one or more initial landmarks in a 3D localizer image of an anatomical object using a landmarking engine (“From the 3D localizer, a coronal and a transverse image are selected to identify the mid-sagittal plane (MSP) and the 3D MSP is calculated from the MSP detection results on the selected coronal and transverse images (120).” Zhang, [0036], see also [0040]-[0050]);
identifying a main axis associated with the anatomical object based on the one or more initial landmarks (“From the 3D localizer, a coronal and a transverse image are selected to identify the mid-sagittal plane (MSP) and the 3D MSP is calculated from the MSP detection results on the selected coronal and transverse images (120).” Zhang, [0036], see also [0040]-[0050]);
re-orienting the 3D localizer image to a standard viewing position of the anatomical object based on the main axis to yield a registered re-oriented 3D localizer image (“From the 3D localizer, a coronal and a transverse image are selected to identify the mid-sagittal plane (MSP) and the 3D MSP is calculated from the MSP detection results on the selected coronal and transverse images (120). Then the original 3D localizer volume is re-sampled based on the orientation of the MSP to obtain an image with MSP anatomy (130). On the MSP image, two bony structures, the crista galli (CG) and tip of the occipital bone (TOB), are detected by an active shape model (ASM) and a method using directional flow guided by a priori knowledge (140). Finally, a transformation matrix is calculated to transform the localizer coordinates to a standard coordinate system that is defined by anatomical landmarks (150), and the geometry parameters are output for the diagnostic scan planning (160).” Zhang, [0036]; “The DICOM coordinate system, which is commonly used for medical imaging, is defined as shown in FIG. 6. However, the DICOM standard is vague on the precise definition of axis orientation and origin location. We thus further define a standardized coordinate system (XS, YS, ZS) with respect to anatomical landmarks. Our standardized coordinate system is defined so that the equation for MSP is XS=0. This definition means that the MSP is the YSZS plane in the standardized coordinate system.” Zhang, [0061]); 
applying the landmarking engine to the re-oriented 3D localizer image to yield one or more updated landmarks (“Then the original 3D localizer volume is re-sampled based on the orientation of the MSP to obtain an image with MSP anatomy (130)... On the MSP image, two bony structures, the crista galli (CG) and tip of the occipital bone (TOB), are detected by an active shape model (ASM) and a method using directional flow guided by a priori knowledge (140)” Zhang, [0036], see also [0051]-[0058]); and 
computing a plurality of reference points for performing an MR scan based on the one or more updated landmarks (“Finally, a transformation matrix is calculated to transform the localizer coordinates to a standard coordinate system that is defined by anatomical landmarks (150), and the geometry parameters are output for the diagnostic scan planning (160).” Zhang, [0036], see also [0059]-[0087]).

	Regarding claim 16, Zhang discloses a steering engine to automatically (a) identify the main axis associated with the anatomical object and (b) rotate the 3D localizer image to yield a rotated 3D localizer image based on the main axis (“a system to automatically align MR brain scans for diagnostic scan planning, comprises: a memory device for storing a program; a processor in communication with the memory device, the processor operative with the program to: acquire a 3D localizer image of a patient; select a 2D coronal view and a 2D transverse view from the localizer image; identify an MSP line in each of the coronal and transverse views and calculate a 3D MSP based on the MSP lines; reconstruct the localizer image based on an equation for the 3D MSP to obtain an image of the MSP of the patient's brain.” Zhang, [0014]; see also [0036], see also [0040]-[0050]).

	Regarding claim 17, Zhang discloses obtaining a scan plan for the anatomical object based on the plurality of reference points (“[t]he scan plan for the patient is obtained by multiplying the transformation matrix by a standard slice package.” Zhang, [0012]; “using the transformation matrix to obtain a scan plan for the patient” [0014]; “Finally, a transformation matrix is calculated to transform the localizer coordinates to a standard coordinate system that is defined by anatomical landmarks (150), and the geometry parameters are output for the diagnostic scan planning (160).” Zhang, [0036], see also [0059]-[0087]).

	Regarding claim 18, Zhang discloses the scan plan for the anatomical object is obtained by:
calculating a transformation matrix based on the plurality of reference points (“Finally, a transformation matrix is calculated to transform the localizer coordinates to a standard coordinate system that is defined by anatomical landmarks (150), and the geometry parameters are output for the diagnostic scan planning (160).” Zhang, [0036]; see also [0059]-[0087]), and
multiplying the transformation matrix by a standard slice package to yield the scan plan (“[t]he scan plan for the patient is obtained by multiplying the transformation matrix by a standard slice package.” Zhang, [0012]).

	Regarding claim 19, Zhang discloses the standard slice package comprises a set of image slices with geometry descriptions to be acquired of the anatomical object in a standard coordinate system (“[t]he standard slice package includes a set of image slices with geometry descriptions to be acquired from the patient in a standard coordinate system.” Zhang, [0012]).

	Regarding claim 20, Zhang discloses executing the scan plan for the anatomical object using an imaging device (“The processor is further operative with the program to execute the scan plan for the patient.” [0019]; “The acquisition device 805 may be an MR scanner” [0091]).

	Regarding claim 21, Zhang discloses a system for automatically aligning MR scans for diagnostic scan planning (“a system to automatically align MR brain scans for diagnostic scan planning” [0014]):
an MRI scanner (“The acquisition device 805 may be an MR scanner” [0091]) configured to acquire a 3D localizer image of an anatomical object (“a dedicated three-dimensional (3D) localizer (110). From the 3D localizer, a coronal and a transverse image are selected to identify the mid-sagittal plane (MSP) and the 3D MSP is calculated from the MSP detection results on the selected coronal and transverse images (120)” Zhang, [0036]);
one or more computers (“a computer readable medium tangibly embodying a program of instructions executable by a processor to perform method steps to automatically align MR brain scans for diagnostic scan planning” [0020]):
identify one or more initial landmarks in the 3D localizer image using a landmarking engine (“From the 3D localizer, a coronal and a transverse image are selected to identify the mid-sagittal plane (MSP) and the 3D MSP is calculated from the MSP detection results on the selected coronal and transverse images (120).” Zhang, [0036], see also [0040]-[0050]);
identify a main axis associated with the anatomical object based on the one or more initial landmarks (“From the 3D localizer, a coronal and a transverse image are selected to identify the mid-sagittal plane (MSP) and the 3D MSP is calculated from the MSP detection results on the selected coronal and transverse images (120).” Zhang, [0036], see also [0040]-[0050]);
re-orient the 3D localizer image to yield a re-oriented 3D localizer image based on the main axis, wherein the re-oriented 3D localizer image corresponds with a standard viewing position of the anatomical object (“From the 3D localizer, a coronal and a transverse image are selected to identify the mid-sagittal plane (MSP) and the 3D MSP is calculated from the MSP detection results on the selected coronal and transverse images (120). Then the original 3D localizer volume is re-sampled based on the orientation of the MSP to obtain an image with MSP anatomy (130). On the MSP image, two bony structures, the crista galli (CG) and tip of the occipital bone (TOB), are detected by an active shape model (ASM) and a method using directional flow guided by a priori knowledge (140). Finally, a transformation matrix is calculated to transform the localizer coordinates to a standard coordinate system that is defined by anatomical landmarks (150), and the geometry parameters are output for the diagnostic scan planning (160).” Zhang, [0036]; “The DICOM coordinate system, which is commonly used for medical imaging, is defined as shown in FIG. 6. However, the DICOM standard is vague on the precise definition of axis orientation and origin location. We thus further define a standardized coordinate system (XS, YS, ZS) with respect to anatomical landmarks. Our standardized coordinate system is defined so that the equation for MSP is XS=0. This definition means that the MSP is the YSZS plane in the standardized coordinate system.” Zhang, [0061]); 
apply the landmarking engine to the registered re-oriented 3D localizer image to yield one or more updated landmarks (“Then the original 3D localizer volume is re-sampled based on the orientation of the MSP to obtain an image with MSP anatomy (130)... On the MSP image, two bony structures, the crista galli (CG) and tip of the occipital bone (TOB), are detected by an active shape model (ASM) and a method using directional flow guided by a priori knowledge (140)” Zhang, [0036], see also [0051]-[0058]);
compute a plurality of reference points for performing a MR scan based on the one or more updated landmarks (“Finally, a transformation matrix is calculated to transform the localizer coordinates to a standard coordinate system that is defined by anatomical landmarks (150), and the geometry parameters are output for the diagnostic scan planning (160).” Zhang, [0036], see also [0059]-[0087]);
determining a scan plan based on the plurality of reference points (“[t]he scan plan for the patient is obtained by multiplying the transformation matrix by a standard slice package.” Zhang, [0012]; “using the transformation matrix to obtain a scan plan for the patient” [0014]; “Finally, a transformation matrix is calculated to transform the localizer coordinates to a standard coordinate system that is defined by anatomical landmarks (150), and the geometry parameters are output for the diagnostic scan planning (160).” Zhang, [0036], see also [0059]-[0087]); and
executing the scan plan for the anatomical object using the MRI scanner (“The processor is further operative with the program to execute the scan plan for the patient.” [0019]; “The acquisition device 805 may be an MR scanner” [0091]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 above, and further in view of Jolly et al. (U.S. Pub. No. 2010/0121175), hereinafter “Jolly” and further in view of Steinbach et al. (“Magnetic resonance imaging of the elbow” 1997), hereinafter “Steinbach.”

	Regarding claim 2, Zhang does not disclose the anatomical object is an elbow and the initial landmarks are each located at the joint of the elbow.
	However, in the same field of endeavor, Jolly teaches the anatomical object is a joint and the initial landmarks are each located at the joint (“identify the following landmarks as shown in FIG. 1: a) the center of the pit between the medial and lateral condyles (fossa intercondylaris); b) the posterior margins of the medial and lateral condyles of the femur in the same axial slice (axial intercondyle line); c) the lower margins of the medial and lateral condyles of the femur in the coronal view (coronal intercondyle line)” [0004]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points in a standard viewing plane using a localizer image to Jolly’s known technique for automatically determining reference points in a viewing plane using a localizer image of a joint to achieve the predictable result of providing “automated and reproducible precision planning by automatically determining [a] plane for precise scans” [0004], see also [0026] and [0058].
However, Zhang in further view of Jolly may not explictly teach the anatomical object is an elbow.
However, in the same field of endeavor, Steinbach teaches the anatomical object is an elbow (“Axial images usually extend from the distal humeral metaphysis to the radial tuberosity. Using axial scout images as a guide, cursors are aligned parallel and then perpendicular to a line drawn between the lateral and medial humeral epicondyles, providing coronal and sagittal oblique images in non-orthogonal planes (Fig. 1).” Steinbach, 2. Technique).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks and axes to automate the alignment of 3D MR scans for the knee to improve similar methods in the same way by identifying similar landmarks in 3D MR scans for the elbow with predictable results allowing for “automated and reproducible precision planning” (Jolly, [0004]).

	Regarding claim 3, Zhang does not explictly disclose the initial landmarks identify the medial collateral ligament.
However, in the same field of endeavor, Jolly teaches the initial landmarks identify a ligament (“imaging the meniscus and cruciate ligaments with MR scans” [0003]-[0004]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points in a standard viewing plane using a localizer image to Jolly’s known technique for automatically determining reference points in a viewing plane using a localizer image of a joint to achieve the predictable result of providing “automated and reproducible precision planning by automatically determining [a] plane for precise scans” [0004], see also [0026] and [0058].
However, Zhang in further view of Jolly may not explictly teach a medial collateral ligament.
However, in the same field of endeavor, Steinbach teaches identifying a medial collateral ligament (“The ulnar and radial collateral ligaments… are will evaluated with MRI” Steinbach, 4. Collateral ligaments).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks and axes to automate the alignment of 3D MR scans for the knee to improve similar methods in the same way by identifying similar landmarks (such as ligaments) in 3D MR scans for the elbow with predictable results allowing for “automated and reproducible precision planning” (Jolly, [0004]).

Regarding claim 4, Zhang does not disclose the initial landmarks identify the lateral collateral ligament.
However, in the same field of endeavor, Jolly teaches the initial landmarks identify a ligament (“imaging the meniscus and cruciate ligaments with MR scans” [0003]-[0004]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points in a standard viewing plane using a localizer image to Jolly’s known technique for automatically determining reference points in a viewing plane using a localizer image of a joint to achieve the predictable result of providing “automated and reproducible precision planning by automatically determining [a] plane for precise scans” [0004], see also [0026] and [0058].
However, Zhang in further view of Jolly may not explictly teach a lateral collateral ligament.
However, in the same field of endeavor, Steinbach teaches identifying a lateral collateral ligament (“The ulnar and radial collateral ligaments… are will evaluated with MRI” Steinbach, 4. Collateral ligaments).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks and axes to automate the alignment of 3D MR scans for the knee to improve similar methods in the same way by identifying similar landmarks (such as ligaments) in 3D MR scans for the elbow with predictable results allowing for “automated and reproducible precision planning” (Jolly, [0004]).

Regarding claim 5, Zhang does not disclose the initial landmarks identify the annular ligament.
However, in the same field of endeavor, Jolly teaches the initial landmarks identify a ligament (“imaging the meniscus and cruciate ligaments with MR scans” [0003]-[0004]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points in a standard viewing plane using a localizer image to Jolly’s known technique for automatically determining reference points in a viewing plane using a localizer image of a joint to achieve the predictable result of providing “automated and reproducible precision planning by automatically determining [a] plane for precise scans” [0004], see also [0026] and [0058].
However, Zhang in further view of Jolly may not explictly teach an annular ligament.
However, in the same field of endeavor, Steinbach teaches identifying an annular ligament (“The proximal radioulnar joint is well seen in the axial plane... [t]he annular ligament surrounds the radial head” Steinbach, 3. Normal anatomy).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks and axes to automate the alignment of 3D MR scans for the knee to improve similar methods in the same way by identifying similar landmarks (such as ligaments) in 3D MR scans for the elbow with predictable results allowing for “automated and reproducible precision planning” (Jolly, [0004]).

Regarding claim 6, Zhang does not disclose at least one of the main axes is located along the humerus bone connected at the joint of the elbow.
However, in the same field of endeavor, Jolly teaches at least one of the main axes is located along an upper bone connected at the joint (“identify the following landmarks as shown in FIG. 1: a) the center of the pit between the medial and lateral condyles (fossa intercondylaris); b) the posterior margins of the medial and lateral condyles of the femur in the same axial slice (axial intercondyle line); c) the lower margins of the medial and lateral condyles of the femur in the coronal view (coronal intercondyle line)” [0004]; “an upper plane within the femur” [0009]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points in a standard viewing plane using a localizer image to Jolly’s known technique for automatically determining reference points in a viewing plane using a localizer image of a joint to achieve the predictable result of providing “automated and reproducible precision planning by automatically determining [a] plane for precise scans” [0004], see also [0026] and [0058].
However, Zhang in further view of Jolly may not explictly teach at least one of the main axes is located along the humerus bone connected at the joint of the elbow.
However, in the same field of endeavor, Steinbach teaches at least one of the main axes is located along the humerus bone connected at the joint of the elbow (“Axial images usually extend from the distal humeral metaphysis to the radial tuberosity. Using axial scout images as a guide, cursors are aligned parallel and then perpendicular to a line drawn between the lateral and medial humeral epicondyles, providing coronal and sagittal oblique images in non-orthogonal planes (Fig. 1).” Steinbach, 2. Technique; “(B) Axial plane at the level of the humeral epicondyles” Steinbach, Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks and axes to automate the alignment of 3D MR scans for the knee to improve similar methods in the same way by identifying similar landmarks (such as the femur and humerus) in 3D MR scans for the elbow with predictable results allowing for “automated and reproducible precision planning” (Jolly, [0004]).

Regarding claim 7, Zhang does not disclose at least one of the main axes is located along the ulna bone connected at the joint of the elbow.
However, in the same field of endeavor, Jolly teaches at least one of the main axes is located along a lower bone connected at the joint (“identify the following landmarks as shown in FIG. 1: a) the center of the pit between the medial and lateral condyles (fossa intercondylaris); b) the posterior margins of the medial and lateral condyles of the femur in the same axial slice (axial intercondyle line); c) the lower margins of the medial and lateral condyles of the femur in the coronal view (coronal intercondyle line)” [0004]; “lower plane within the tibia” [0009]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points in a standard viewing plane using a localizer image to Jolly’s known technique for automatically determining reference points in a viewing plane using a localizer image of a joint to achieve the predictable result of providing “automated and reproducible precision planning by automatically determining [a] plane for precise scans” [0004], see also [0026] and [0058].
However, Zhang in further view of Jolly may not explictly teach at least one of the main axes is located along the ulna bone connected at the joint of the elbow.
However, in the same field of endeavor, Steinbach teaches at least one of the main axes is located along the ulna bone connected at the joint of the elbow (“Axial images usually extend from the distal humeral metaphysis to the radial tuberosity. Using axial scout images as a guide, cursors are aligned parallel and then perpendicular to a line drawn between the lateral and medial humeral epicondyles, providing coronal and sagittal oblique images in non-orthogonal planes (Fig. 1).” Steinbach, 2. Technique; “(C) Axial plane at the level of the proximal radioulnar joint” Steinbach, Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks and axes to automate the alignment of 3D MR scans for the knee to improve similar methods in the same way by identifying similar landmarks (such as the fibula/tibia and radius/ulna) in 3D MR scans for the elbow with predictable results allowing for “automated and reproducible precision planning” (Jolly, [0004]).

Regarding claim 8, Zhang does not disclose at least one of the main axes is located along the radius bone connected at the joint of the elbow.
However, in the same field of endeavor, Jolly teaches at least one of the main axes is located along a lower bone connected at the joint (“identify the following landmarks as shown in FIG. 1: a) the center of the pit between the medial and lateral condyles (fossa intercondylaris); b) the posterior margins of the medial and lateral condyles of the femur in the same axial slice (axial intercondyle line); c) the lower margins of the medial and lateral condyles of the femur in the coronal view (coronal intercondyle line)” [0004]; “lower plane within the tibia” [0009]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points in a standard viewing plane using a localizer image to Jolly’s known technique for automatically determining reference points in a viewing plane using a localizer image of a joint to achieve the predictable result of providing “automated and reproducible precision planning by automatically determining [a] plane for precise scans” [0004], see also [0026] and [0058].
However, Zhang in further view of Jolly may not explictly teach at least one of the main axes is located along the radius bone connected at the joint of the elbow.
However, in the same field of endeavor, Steinbach teaches at least one of the main axes is located along the radius bone connected at the joint of the elbow (“Axial images usually extend from the distal humeral metaphysis to the radial tuberosity. Using axial scout images as a guide, cursors are aligned parallel and then perpendicular to a line drawn between the lateral and medial humeral epicondyles, providing coronal and sagittal oblique images in non-orthogonal planes (Fig. 1).” Steinbach, 2. Technique; “(C) Axial plane at the level of the proximal radioulnar joint” Steinbach, Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks and axes to automate the alignment of 3D MR scans for the knee to improve similar methods in the same way by identifying similar landmarks (such as the fibula/tibia and radius/ulna) in 3D MR scans for the elbow with predictable results allowing for “automated and reproducible precision planning” (Jolly, [0004]).

Regarding claim 9, Zhang does not disclose at least one of the main axes is located along the medial and lateral condyles of the elbow.
However, in the same field of endeavor, Jolly teaches at least one of the main axes is located along the medial and lateral condyles of the joint (“identify the following landmarks as shown in FIG. 1: a) the center of the pit between the medial and lateral condyles (fossa intercondylaris); b) the posterior margins of the medial and lateral condyles of the femur in the same axial slice (axial intercondyle line); c) the lower margins of the medial and lateral condyles of the femur in the coronal view (coronal intercondyle line)” [0004]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Zhang’s known technique for automatically determining reference points in a standard viewing plane using a localizer image to Jolly’s known technique for automatically determining reference points in a viewing plane using a localizer image of a joint to achieve the predictable result of providing “automated and reproducible precision planning by automatically determining [a] plane for precise scans” [0004], see also [0026] and [0058].
However, Zhang in further view of Jolly may not explictly teach the joint is an elbow.
However, in the same field of endeavor, Steinbach teaches the joint is an elbow (“Axial images usually extend from the distal humeral metaphysis to the radial tuberosity. Using axial scout images as a guide, cursors are aligned parallel and then perpendicular to a line drawn between the lateral and medial humeral epicondyles, providing coronal and sagittal oblique images in non-orthogonal planes (Fig. 1).” Steinbach, 2. Technique).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jolly’s method of automating the identification of landmarks and axes to automate the alignment of 3D MR scans for the knee to improve similar methods in the same way by identifying similar landmarks (such as the condyles) in 3D MR scans for the elbow with predictable results allowing for “automated and reproducible precision planning” (Jolly, [0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuo (U.S. Pub. No. 2018/0360316), Nielsen and Koken (U.S. Pub. No. 2018/0045800), Darrow and Vaidya (U.S. Pub. No. 2014/0364720), Yokosawa et al. (U.S. Pub. No. 2012/0093385), Xu et al. (U.S. Pub. No. 2009/0080746), Wang and Zhang (U.S. Pub. No. 2008/0285829), and Tank (U.S. Pub. No. 2005/0154292) disclose methods and systems for aligning magnetic resonance scans for diagnostic scan planning comprising acquiring a 3D localizer image of an anatomical object, automatically identifying one or more initial landmarks in the 3D localizer image, identifying landmarks in the 3D localizer image, identifying axis using the identified landmarks, registering the landmarks to canonical spaces/frames of reference such as atlases, training data sets, anatomical models, reference images, user defined geometries, etc., updating the landmarks based on the referenced data including the option to incorporate information, features, and/or landmarks from the reference images, and computing reference points, orientations, scan prescriptions/planes/geometries/orientations/slices/etc. for performing subsequent localizer or full MR scans of the patient anatomy. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793